Citation Nr: 1325960	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disability.  After a review of the claims file, the Board finds that further development is necessary for proper adjudication of the claim.   

In his August 2009 claim for service connection, the Veteran reported that he was involved in a helicopter crash in May 1969 in North Carolina.  In his June 2011 VA Form 9, the Veteran reported that after the helicopter crash, the pilot, co-pilot, and himself were flown to the Naval Hospital at Camp Lejeune in North Carolina where they were examined and released.  Subsequently, he experienced soreness and stiffness throughout his body for the next several weeks.  Notably, there is no record in the Veteran's service treatment records of him being treated following a helicopter crash, or reflecting treatment at Camp Lejeune.  While the Veteran denies any significant injury at the time of the helicopter crash in May 1969, verification of treatment following such accident may be possible.  Accordingly, development for service treatment records at Camp Lejeune in North Carolina should be undertaken.  

Additionally, on November 2009 VA examination, the Veteran again reported that he was involved in a helicopter crash in May 1969 which had a rough landing.  He related he was tossed about and was seen in the emergency room and released that day.  He denied any serious injury but indicated that he might have injured his back at the time of the helicopter crash in May 1969.  He reported that he has had back pain over the years.  The diagnoses were lumbar degenerative disc disease and lumbar spinal stenosis; no nexus opinion was provided.  As no nexus opinion was provided, another examination should be provided to the Veteran, to include obtaining a nexus opinion with consideration of the Veteran's reported injury in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).

Finally, the Veteran stated in his June 2011 VA Form 9 that records of treatment for spinal decompression from Dr. Larry Goldfarb were not listed in the evidence provided in the June 2011 statement of the case.  Review of the claims file reveals a May 2006 examination form and an appointment record from Dr. Goldfarb.  The Veteran should be afforded an opportunity to identify any additional relevant treatment.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request through official sources the records of the Veteran's alleged treatment at a Naval Hospital at Camp Lejeune in North Carolina in approximately May 1969 following a helicopter crash, to include contacting such facility.  If records of the alleged treatment in service cannot be located, the Veteran should be so notified.  

2. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back disability.  After securing the necessary release, the RO/AMC should request any records identified which are not duplicates of those already contained in the claims file.  If any relevant records requested cannot be obtained, the Veteran should be notified of such.

3. After completion of the above, schedule the Veteran for a VA spine examination to determine the nature any back disability found to be present and to obtain an opinion as to whether such disorder is possibly related to service.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on a review of the claims file, examination of the Veteran, and established medical principles, the examiner should provide a diagnosis for all back disabilities identified, and provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed back disability arose during service or is otherwise the result of his active service.  In rendering this opinion, the examiner should address the Veteran's report of an in-service helicopter crash in May 1969.  The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4. After the above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

